381 F.2d 22
67-2 USTC  P 9589
Irvine K. FURMAN and Lorena K. Furman, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 23755.
United States Court of Appeals Fifth Circuit.
July 27, 1967.

Frank C. Decker, Samuel L. Payne, Jacksonville, Fla., for petitioners.
Mitchell Rogovin, Asst. Atty. Gen., Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, Gilbert E. Andrews, Donald W. Williamson, Jr., Attys., Dept. of Justice, Lester R. Uretz, Chief Counsel, I.R.S., Christopher J. Ray, Atty., I.R.S., Washington, D.C., for respondent.
Before PHILLIPS,* COLEMAN and sSIMPSON, Circuit Judges.
PER CURIAM.


1
This case involves the validity for federal income tax purposes of a so-called 'Clifford Type Trust'.1  The Tax Court in a decision reported at 45 T.C. 360, found upon undisputed and almost entirely stipulated facts that the Trust lacked 'economic reality', and should not be recognized for tax purposes.  For the reasons given and upon the authorities cited by the Tax Court, we affirm.  See Van Zandt v. Commissioner of Internal Revenue, 5 Cir. 1965, 341 F.2d 440, certiorari denied, 382 U.S. 814, 86 S.Ct. 32, 15 L.Ed.2d 62.  Compare, Skemp v. Commissioner of Internal Revenue, 7 Cir. 1948, 168 F.2d 598.


2
Affirmed.



*
 Of the Tenth Circuit, sitting by designation


1
 See Helvering v. Clifford, 309 U.S. 331, 60 S.Ct. 554, 84 L.Ed. 788; and Internal Revenue Code of 1954, Secs. 671-678 (26 U.S.C. 1964 Ed., Secs. 671-678)